                                                                FILED
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 1 of 15
                                                                   Dec 23, 2020
                                                                CLERK, U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF CALIFORNIA




                                          1:20-mj-00147-BAM
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 2 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 3 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 4 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 5 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 6 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 7 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 8 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 9 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 10 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 11 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 12 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 13 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 14 of 15
Case 1:21-cr-00022-NONE-SKO Document 1 Filed 12/23/20 Page 15 of 15




      22
